DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 4 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claims 1, 3, 4, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu  et al. (US 2019/0261211 A1, hereinafter “Wu”) in view of Keith (US 2013/0077486 A1).
  	Regarding claims 1, 3, 4, 27, 29 and 30, Wu teaches a method of controlling a data transmission, comprising: acquiring quality of service control information (Fig. 5, ¶ [0009], obtaining, by a session management function SMF entity, service data flow SDF-level QoS control information); controlling a data transmission according to the quality of service control information, and/or transmitting the quality of service control information to a user equipment (Fig. 5, ¶ [0009], sending, by the SMF entity, the SDF-level QoS control information to a terminal); wherein the quality of service control information comprises: a flow identifier, a priority of a data flow (¶ [0027], the SDF-level QoS control information includes: an SDF identifier; or an SDF identifier, and at least one of or any combination of the following: at least one packet filter corresponding to the SDF, a priority, a QoS flow identifier, and a QoS parameter. ¶ [0030], ¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate)); wherein the quality of service control information comprises a bit rate limiting parameter configured to limit a bit rate of the data transmission; wherein the controlling the data transmission according to the quality of service control information comprises: limiting the bit rate of the data transmission according to the bit rate limiting parameter (¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate)); the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: limiting the bit rate of the data transmission according to the limiting parameter (fig. 5, ¶ [0009], ¶ [0088]); wherein the bit rate limiting parameter comprises one or more of: a flow bit rate limiting parameter, a session bit rate limiting parameter, a terminal bit rate limiting parameter and a radio bearer bit rate limiting parameter, wherein the flow bit rate limiting parameter comprises: a flow identifier and a maximum flow bit rate or a guaranteed flow bit rate (Wu: ¶ [0027], the SDF-level QoS control information includes: an SDF identifier; or an SDF identifier, and at least one of or any combination of the following: at least one packet filter corresponding to the SDF, a priority, a QoS flow identifier, and a QoS parameter. ¶ [0030], ¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate)); the session bit rate limiting parameter comprises: a session identifier and a session aggregate maximum bit rate; the terminal bit rate limiting parameter comprises: a terminal identifier and a terminal aggregate maximum bit rate; and the radio bearer bit rate limiting parameter comprises: a radio bearer identifier and a radio bearer maximum bit rate.
Wu does not explicitly teach wherein in the case that the bit rate limiting parameter comprises the bit rate limiting switch indication and the bit rate limiting switch indication is configured to indicate, for each type of the limiting parameter of the bit rate limiting parameter, whether to enable the bit rate limit, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that the bit rate limiting switch indication indicates the bit rate limit is enabled, limiting the bit rate of the data transmission according to the limiting parameter corresponding to the bit
rate limiting switch indication.
	Keith teaches a switch indication is configured to indicate, for each type of the parameter of the parameter, whether to enable/disable the parameter/limit (¶ [0274], one or more action flags to identify which actions are used with the QoS policy, such as blocking, providing bandwidth limiting or regulation, providing traffic with minimum latency, etc., and ¶ [0278], enabling/disabling one or more features by changing the value of a predetermined bit or bits).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to limit the bit rate of the data transmission according to the limiting parameter comprising bit rate limiting switch indication, in the case that the bit rate limiting switch indication indicates the bit rate limit is enabled in the system of Wu to reduce signaling overhead.
 8.	Claims 6, 15, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Keith as applied to claim 3 above, and further in view of Qualcomm Incorporated (“TS 23.501: New QoS parameter for calculation duration,” SA WG2 Meeting #121, S2-173116, hereinafter “Qualcomm”).
 	Regarding claims 6 and 32, Wu in view of Keith teaches the method according to claim 3.
Wu does not explicitly teach wherein the bit rate limiting parameter further comprises time window information configured to indicate a time window corresponding to the bit rate limiting parameter, wherein in case that the bit rate limiting parameter comprises the flow bit rate limiting parameter, the time window information comprises first time window information configured to indicate a position of the time window corresponding to the flow rate limiting parameter; in the case that the bit rate limiting parameter comprises the session bit rate limiting parameter, the time window information comprises second time window information configured to indicate a position of the time window corresponding to the session bit rate limiting parameter; in the case that the bit rate limiting parameter comprises the terminal bit rate limiting parameter, the time window information comprises third time window information configured to indicate a position of the time window corresponding to the terminal bit rate limiting parameter;
in the case that the bit rate limiting parameter comprises the radio bearer bit rate limiting parameter, the time window information comprises fourth time window information configured to indicate a position of the time window corresponding to the radio bearer bit rate limiting parameter.
	Qualcomm teaches wherein the bit rate limiting parameter comprises one or more of: a flow bit rate limiting parameter, a session bit rate limiting parameter, a terminal bit rate limiting parameter and a radio bearer bit rate limiting parameter (Pages 2-3, GFBR, MFBR, per session aggregate maximum bit rate (session-AMBR), per ue aggregate maximum bit rate (UE-AMBR)); wherein the bit rate limiting parameter further comprises time window information configured to indicate a time window corresponding to the bit rate limiting parameter (Pages 1, 3, together with 5QI, GFBR, MFBR, session-AMBR, UE-AMBR, a specific calculation window value (in msec) may be signaled representing the duration over which the particular QoS parameter will be calculated and enforced in the receiving node).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include time window information, in the bit rate limiting parameter, to indicate a time window corresponding to the bit rate limiting parameter, wherein in case that the bit rate limiting parameter comprises the flow bit rate limiting parameter, the time window information comprises first time window information configured to indicate a position of the time window corresponding to the flow rate limiting parameter; in the case that the bit rate limiting parameter comprises the session bit rate limiting parameter, the time window information comprises second time window information configured to indicate a position of the time window corresponding to the session bit rate limiting parameter; in the case that the bit rate limiting parameter comprises the terminal bit rate limiting parameter, the time window information comprises third time window information configured to indicate a position of the time window corresponding to the terminal bit rate limiting parameter; in the case that the bit rate limiting parameter comprises the radio bearer bit rate limiting parameter, the time window information comprises fourth time window information configured to indicate a position of the time window corresponding to the radio bearer bit rate limiting parameter in the system of Wu in view of Keith to further improve system efficiency.
 	Regarding claims 15 and 41, Wu in view of Keith and Qualcomm teaches the method according to claim 6.
	Wu does not explicitly teach determining a time position of a last time data transmission as an ending time position of the time window; or determining a time position of acquiring the bit rate as an ending time position of the time window; or, in the case that the time window information comprises the ending time position of the time window and the time window length, the method further comprises: determining the ending time position of the time window minus the length of the time window and an offset as the time window starting position; in the case that the time window information comprises the staring time position of the time window and the time window length, the method further comprises: determining the starting time position of the time window plus the length of the time window and an offset as the time window ending position; in the case that the time window information comprises the staring time position of the time window and the ending time of the time window, the method further comprises: acquiring, based on the staring time position of the time window and the ending time of the time window, the position of the corresponding time window.
	However, it is well known in the art to determine a time position of a last time data transmission as an ending time position of the time window.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine a time position of a last time data transmission as an ending time position of the time window in the system of Wu in view of Keith and Qualcomm. The motivation for doing this is a matter of design choice.
9.	Claims 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Keith as applied to claim 1 above, and further in view of Qualcomm.
 	Regarding claims 12 and 38, Wu in view of Keith teaches the method according to claim 11, wherein in the case that the bit rate limiting parameter comprises the flow identifier and the maximum flow bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter (Wu: ¶ [0027], ¶ [0030], ¶ [0088]).
	Wu does not explicitly teach in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the maximum flow bit rate, stopping the data transmission of the corresponding data flow; in the case that the bit rate limiting parameter comprises the flow identifier and the guaranteed flow bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises:
in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the guaranteed flow bit rate, stopping the data transmission of the corresponding data flow; in the case that the bit rate limiting parameter comprises the session identifier and the session aggregate maximum bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises:
in the case that a transmission bit rate of a session identified by the session identifier reaches the session aggregate maximum bit rate within a preset time window, stopping the data transmission of the corresponding session; in the case that the bit rate limiting parameter comprises the terminal identifier and the terminal aggregate maximum bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that a transmission bit rate of a terminal identified by the terminal identifier reaches the terminal aggregate maximum bit rate within a preset time window, stopping the data transmission of the terminal; in the case that the bit rate limiting parameter comprises the radio bearer identifier and the radio bearer maximum bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that a transmission bit rate of a radio bearer identified by the radio bearer identifier reaches the radio bearer maximum bit rate within a preset time window, stopping the data transmission of the radio bearer.
	Qualcomm teaches in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the maximum flow bit rate, stopping the data transmission of the corresponding data flow (Page 2, The MFBR limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g., excess traffic may get discarded by a rate shaping function).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to stop the data transmission of the corresponding data flow in the case that a transmission bit rate of the data flow corresponding to the flow identifier reaches the maximum flow bit rate in the system of Wu in view of Keith to comply with the QoS parameters.
Response to Arguments
10.	Applicant’s arguments filed on April 21, 2022 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477